DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are currently pending.
	Claims 1-20 are rejected.

Priority
	The instant Application was filed 09/30/2018 and does not claim the benefit of an earlier filed application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/30/2018 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references herein. Please ensure that all reference information is included on any future IDS submissions.

Drawings
	The Drawings submitted 09/30/2018 are accepted.
	
Specification
Abstract
The abstract of the disclosure is objected to because it contains a typographical error of “A method is describe”, which should be changed to “A method is described”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Claim Terminology
In claims 1, 13, and 17, and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “viability” reads on any measurement or indication of the ability of a cell to survive or live. Non-limiting examples are provided in the instant application at [0003] for inferring the different life stages of bacteria, at [0004] for determining viability based on quantitative PCR methods, and at [0017] for assigning viability scores based on the relative activity of each of the species, where viability is linked to present replication activity.
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A system comprising one or more computer processor circuits configured and arranged to... sequence nucleic acids… map the sequences to reference genomes… and calculate a growth rate and a viability in claim 13 (i.e., a specialized computing system). Regarding the three-prong test: (A) the claims recite the term “processor configured… to,” which is a generic placeholder [0098-00122] for a discussion of the system. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The . The specification also provides non-limiting methods of DNA/RNA high through-put sequencing at [0072], which does not provide a sufficient description of a specialized function for the sequencing step as claimed. Second, no algorithmfor mapping sequences to reference genomes or calculating a growth rate and a viability are disclosed in the specification. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function (See MPEP 2181(IIB)). The structure of the computer hardware and software described in the specification at [0098-00122] contain no such specific algorithms. The Specification states that mapping can be performed by one of several methods which are common in the art, followed by non-limiting examples at [0075]. The Specification states that the computer program and/or end user defines a set of features that correspond to the reference database regions, coverages, and associated scores which include the relevant coverages combined with learned weights from the reference database to perform a statistical analysis on the coverages and calculate a predicted growth rate and viability of one or more of the prokaryote species of the working sample, where the calculation can be performed using one method or a weighted combination of different methods [0090]. Therefore, no algorithm is disclosed for mapping sequences to reference genomes or calculating a growth rate and a viability.
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 13, and 17 recite the limitations “sequenc(ing) nucleic acids of a non-cultured sample… the sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA”, “map(ping) the sequences to reference genomes… thereby obtain(ing) i) a list of taxonomically identified prokaryotic species of the sample and ii) coverages of the sequences with respect to two or more regions of the reference genomes active during growth…”, and “calculate(ing) a growth rate and a viability of the one or more prokaryotic species of the sample based on the coverages”. No distinction is made during the mapping step or the calculating step between the sequences comprising metagenomic and metatranscriptomic data. Under the BRI, both sets of data are seemingly processed identically, i.e., the metagenomic and metatranscriptomic data are mapped to the same active regions of the genome to provide coverages. If this is the case, then the it is unclear how the metagenomics and metatranscriptomics data are used in the method. Clarification may be increased if the claims were amended to distinguish which sequences are used in the method steps, as in the Specification teachings at [0123-0129]. Claims 1, 13, and 17 recite the limitations “map(ping) the sequences to reference genomes of the one or more prokaryotic species, thereby obtaining i) a list of taxonomically identified prokaryotic species of the sample and ii)  coverages of the sequences with respect to two or more regions of the reference genomes active during growth of the prokaryotic species, the regions designated active regions”. First, it is unclear how mapping sequences to reference genomes would produce either a list of taxonomically identified prokaryotic species or coverages of the sequences, as steps or actions that would produce these Second, steps for determining the active regions of the genome are not claimed. It is therefore unclear whether the claims cover the performance of determining the active regions, or only their use in the method. The metes and bounds of the claims are unclear regarding how the active regions are identified. Clarification via claim amendment is requested.
Claims 1, 13, and 17 recite the limitation “calculating a growth rate and a viability of the one or more prokaryotic species of the sample based on the coverages”. It is unclear how either the growth rate or viability are calculated based on the coverages, or what the relationship is between growth rate and viability beyond that they are both calculated based on sequence coverage. No other dependent claims serve to clarify how these calculations are performed or what the relationship is between these terms. A review of the specification provides a non-limiting example for calculating growth rate [00126] and a non-limiting description of the link between viability and replication activity [0017], but applicant is reminded that during examination, claims must be given their broadest reasonable interpretation and that it is improper to import narrowing limitations found in the specification to the claims. See MPEP 2111.01. Clarification via claim amendment is requested.
	Claims 4 recites the limitation “wherein the reference database comprises… sequences obtained at different stages of growth of the prokaryotic species”. First, steps for obtaining sequences at different stages of growth are not claimed. It is therefore unclear whether the claims cover the performance of obtaining sequences at different stages of growth or only the use of the data in the method. Second, it is not clear what sequences obtained at different stages of growth are included in the reference database. Under the BRI, the reference database contains all sequences generated from a prokaryotic species at different stages of growth or the reference 
Claims 4, 14, and 20 recite the limitations “wherein the reference database compris(es)… importance scores … and weight scores for the active regions; … the importance scores and the weight scores (are used to calculate) the growth rate and the viability of the one or more prokaryotic species”. First, it is unclear how the importance score and the weight scores are different, as these terms are not unambiguous in the art. As the relationship between these terms is unclear and no additional details are provided for calculating growth rate and viability, claims 4, 14, and 20 do not clarify claims 1, 13, and 17. Second, steps for the determination of importance scores and weight scores for the active regions are not claimed. It is therefore unclear whether the claims cover the performance of determining these scores for the active regions, or only their use in the method. The metes and bounds of the claims are also unclear regarding how the importance scores and weight scores are determined. Clarification via claim amendment is requested.
Claim 8 recites the limitation “wherein the coverages are coverages of the contigs”. There is insufficient antecedent basis for this limitation because this is the first recitation of a contigs in the claim. It is suggested to amend the claim to recite “wherein the coverages are coverages of [[]] contigs”. 
Claim 13 limitation “A system comprising one or more computer processor circuits configured and arranged to: sequence nucleic acids… map the sequences to reference genomes… and calculate a growth rate and a viability” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, First, there is no description of how a generic computer is capable of sequencing nucleic acids. While the specification defines sequencing as a process of determining the precise order of residues in a nucleic acid at [0048] and a sequencing read as a fragment of a nucleic acid that is output by a sequencing instrument at [0050], and describes the process of sequencing at [0072], no association between the structure of the computer hardware and the function of sequencing can be found in the specification. The specification also provides non-limiting methods of DNA/RNA high through-put sequencing at [0072], which does not provide a sufficient description of a specialized function. Second, no algorithm for mapping sequences to reference genomes or calculating a growth rate and a viability are disclosed in the specification. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function (See MPEP 2181(IIB)). The structure of the computer hardware and software described in the specification at [0098-00122] contain no such specific algorithms. The Specification states that mapping can be performed by one of several methods which are common in the art, followed by non-limiting examples at [0075]. The Specification states that the computer program and/or end user defines a set of features that correspond to the reference database regions, coverages, and associated scores which include the relevant coverages combined with learned weights from the reference database to perform a statistical analysis on the coverages and calculate a predicted growth rate and viability of one or more of the prokaryote species of the working sample, where the calculation can be performed using one method or a weighted combination of different methods [0090]. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim 15 recites the limitation “wherein the reference database comprises sequences of nucleic acids obtained from control samples of the one or more prokaryotic species at different stages of growth”. Steps for obtaining sequences at different stages of growth are not claimed. It is therefore unclear whether the claims cover the performance of obtaining sequences at different stages of growth or only the use of the data in the method. Clarification via claim amendment is requested.
Claim 17 recites the limitation “A computer program product for calculating growth rates and viability of prokaryotic species of a non-cultured sample, the sample comprising one or more prokaryotic species, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processing device to perform a method comprising: sequencing nucleic acids”. It is unclear whether the processing device as described is capable of performing nucleic acid sequencing. Clarification via claim amendment is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, a system, and a computer program product for generating and/or analyzing prokaryotic sequencing data [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1, 13, and 17: map/mapping the sequences to reference genomes of the one or more prokaryotic species, thereby obtaining i) a list of taxonomically identified prokaryotic species of the sample and ii) coverages of the sequences with respect to two or more regions of the reference genomes active during growth of the prokaryotic species, the regions designated active regions; and calculate/calculating a growth rate and a viability of the one or more prokaryotic species of the sample based on the coverages.
Dependent claims 3-4, 7-11, 14-16 recite additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas. For example, claims 3 and 19 further limit the reference genomes used for mapping; claims 4, 14-15, and 20 further limit the reference database that contains the reference genomes; claims 7-8 further limit coverages of the sequences; claim 9 further limits the sequences; claim 10 further claims 11 and 18 further limit the mapping; and claim 16 further limits the importance scores and the weight scores. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually map sequences to reference genomes and calculate a growth rate and viability of one species using the mapped sequences. There are no specifics as to the methodology involved in “mapping” and “calculating” and thus, under the BRI, one could simply, for example, align sequence reads to a reference genome, make a list of identified species, count the number of reads at specific regions to determine sequence coverage, and calculate growth rate and viability using the coverages using pen and paper. The step of calculating growth rate and viability are performed using mathematical techniques, as is supported by the specification at [0067] and [0090], which discusses a statistical analysis of the coverages of the working sample to produce a viability score and a growth score.
Therefore, claims 1, 13, and 17, and those claims dependent therefrom recite abstract ideas [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is 
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1, 13, and 17: “sequenc(ing) nucleic acids of a non-cultured sample, the sample containing one or more prokaryotic species, thereby producing a plurality of sequences of the nucleic acids, the sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA”.
Dependent claims 2, 6, 12 recite steps that further limit the recited additional elements in the claims. For example, claim 2 further limits the type of sample; claim 6 further limits the type of sequencing; and claim 12 further limits the state of the sample.
The claims also include additional elements in the form of computer systems. Dependent claim 5 includes that the method is implemented by a computer system. Independent claim 13 includes a system comprising one or more computer processor circuits configured and arranged to perform the method. Independent claim 17 includes a computer program product… comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processing device to perform the method. 
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as high throughput “sequencing” of DNA and RNA samples which were collected from the environment, food, or medical sources and were previously frozen, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the 
Further steps herein directed to additional non-abstract elements of is implementing a method by a computer system, “a system comprising one or more computer processor circuits configured and arranged to” perform the method, and “a computer program product… comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processing device to perform a method” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B
Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).

With respect to claims 1, 13, and 17, and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, O’Hara (WO 2017/156431) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0098-00122]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claims 1-3, 5-6, 9-10, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the features of Segal et al. (US 2019/0102512, filed 5/08/2017).
	Claim 1 discloses a method, comprising: sequencing nucleic acids of a non-cultured sample, the sample containing one or more prokaryotic species, thereby producing a plurality of sequences of the nucleic acids, the sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA;
mapping the sequences to reference genomes of the one or more prokaryotic species,
thereby obtaining i) a list of taxonomically identified prokaryotic species of the sample
and ii) coverages of the sequences with respect to two or more regions of the reference
genomes active during growth of the prokaryotic species, the regions designated active
regions; and calculating a growth rate and a viability of the one or more prokaryotic species of the sample based on the coverages.
Regarding claim 1, the prior art to Segal discloses a method of assessing the growth dynamics of a bacterium in a microbiome (i.e., one prokaryotic species in a sample containing more than prokaryotic species) (abstract). Segal teaches that traditional methods for studying microbial samples relied on techniques for growing (i.e., culturing) samples, while modern i.e., sequencing nucleic acids of a non-cultured sample) [0002-0003]. Segal teaches sequencing DNA fragments of a microbiome to obtain a plurality of nucleic acid sequencing data (i.e., metagenomic sequences) [0007]. Segal teaches determining a level or set of levels of one or more microbial RNA molecules, e.g., transcripts, according to methods known in the art [0202]. Segal teaches aligning (i.e., mapping) the plurality of nucleic acid sequence data to at least one reference sequence, the reference sequence being of a genome of the bacterium (i.e., reference genomes) [0007]. As Segal teaches analyzing separate phyla and species of bacteria from the microbiome samples (FIG. 4 and [0052-0053]), it is considered that Segal fairly teaches the limitations regarding obtaining a list of taxonomically identified prokaryotic species in the sample  Segal teaches analyzing the frequency of at least one nucleotide positioned at the origin of replication of the genome and the frequency of at least one nucleotide positioned at the terminus of the genome, wherein the ratio of the frequencies is indicative of the growth dynamics of the bacterium [0007]. Segal teaches that bacterial growth dynamics are inferred from sequencing coverage analysis of a single metagenomic sample, where coverages are the number of mapped metagenomic reads at each genomic location [0048]. As Segal teaches that microbiota dynamics can be probed from a single metagenomic sample by examining the pattern of sequence read coverage across bacterial genomes [0059], it is considered that Segal fairly teaches the limitation regarding at least two active regions. Segal teaches that growth dynamics refers to the growth phase of a bacterium and to the growth rate itself [0066]. As Segal teaches the identification of bacteria from a non-dividing population from a flat sequencing coverage pattern across the genome [0048], and as viability scores are interpreted as being linked to present replication activity as discussed in 
Segal does not distinctly teach producing metatranscriptomic sequences.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, in the course of routine experimentation and with a reasonable expectation of success, the features of Segal. As Segal teaches that methods for DNA sequence determination that are generally known to the person skilled in the art include next generation sequencing methods or parallel high throughput sequencing methods [0088], and as Segal suggests analyzing RNA according to methods well known in the art [0202], it would have been obvious to use the described sequencing methods to produce metatranscriptomic sequences corresponding to RNA because these methods are in the same technological field. The motivation would have been to quantify levels of microbes based on the level of the microbial transcripts, as taught by Segal [0202]. The basic technique of sequencing RNA to produce metatranscriptomic sequences would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade.  
	Regarding claim 2, Segal teaches the method of claim 1 as described above. Segal teaches analyzing the growth dynamics of at least one bacteria in a microbiome sample of the subject [0015], where the microbiome may be of any origin, including a gut microbiome, an oral microbiome, an intestinal microbiome, a bronchial microbiome, a skin microbiome or a vaginal microbiome (i.e., medical samples) [0072].
claim 3, Segal teaches the method of claim 1 as described above. Segal teaches that bacterial genome sequences, or reference sequences, may be derived from NCBI's microbial genome project database and other databases disclosed in the art [0102].
Regarding claim 5, Segal teaches the method of claim 1 as described above. Segal teaches that their described analytical methods can be embodied in many forms, including a tangible medium such as a computer for performing the method operations (i.e., the method is implemented by a computer system) [0091].
Regarding claim 6, Segal teaches the method of claim 1 as described above. Segal teaches the sequencing comprises high throughput sequencing [0030].
Regarding claim 9, Segal teaches the method of claim 1 as described above. Segal teaches alignment to a reference sequence where it is preferred to use contiguous nucleotide sequences (i.e., the sequences are in the form of contigs) [0107].
Regarding claim 10, Segal teaches the method of claim 1 as described above. Segal teaches calculating peak-to-trough ratios per bacteria in each sample where the bacteria had sufficient coverage in the given sample (i.e., mapped sequences are filtered based on a coverage threshold over the active regions) [0288].
Claim 13 discloses a system comprising one or more computer processor circuits configured and arranged to: sequence nucleic acids of a non-cultured sample, the sample containing one or more prokaryotic species, thereby producing a plurality of sequences of the nucleic acids, the sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA; map the sequences to reference genomes of the one or more prokaryotic species, thereby obtaining i) a list of taxonomically identified prokaryotic species of the sample and ii) coverages of the sequences with respect to 
Regarding claim 13, the prior art to Segal discloses a method of assessing the growth dynamics of a bacterium in a microbiome (i.e., one prokaryotic species in a sample containing more than prokaryotic species) (abstract). Segal teaches that their described analytical methods can be embodied in many forms, including a tangible medium such as a computer for performing the method operations (i.e., a system comprising one or more computer processor circuits configured and arranged to perform the method) [0091]. Segal teaches that traditional methods for studying microbial samples relied on techniques for growing (i.e., culturing) samples, while modern interpretation of the gut microbiome is based on a culture-independent, molecular view of the intestine provided by high-throughput genomic screening technologies (i.e., sequencing nucleic acids of a non-cultured sample) [0002-0003]. Segal teaches sequencing DNA fragments of a microbiome to obtain a plurality of nucleic acid sequencing data (i.e., metagenomic sequences) [0007]. Segal teaches determining a level or set of levels of one or more microbial RNA molecules, e.g., transcripts, according to methods known in the art [0202]. Segal teaches aligning (i.e., mapping) the plurality of nucleic acid sequence data to at least one reference sequence, the reference sequence being of a genome of the bacterium (i.e., reference genomes) [0007]. As Segal teaches analyzing separate phyla and species of bacteria from the microbiome samples (FIG. 4 and [0052-0053]), it is considered that Segal fairly teaches the limitations regarding obtaining a list of taxonomically identified prokaryotic species in the sample. Segal teaches analyzing the frequency of at least one nucleotide positioned at the origin of replication of the genome and the frequency of at least one nucleotide positioned at the 
Segal does not distinctly teach producing metatranscriptomic sequences.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, in the course of routine experimentation and with a reasonable expectation of success, the features of Segal. As Segal teaches that methods for DNA sequence determination that are generally known to the person skilled in the art include next generation sequencing methods or parallel high throughput sequencing methods [0088], and as Segal suggests analyzing RNA according to methods well known in the art [0202], it would have been obvious to use the described sequencing methods to produce metatranscriptomic sequences corresponding to RNA because these methods are in the same technological field. The motivation would have been to quantify levels of microbes based 
Claim 17 discloses a computer program product for calculating growth rates and viability of prokaryotic species of a non-cultured sample, the sample comprising one or more prokaryotic species, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processing device to perform a method comprising: sequencing nucleic acids of a non-cultured sample, the sample containing one or more prokaryotic species, thereby producing a plurality of sequences of the nucleic acids, the sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA; mapping the sequences to reference genomes of the one or more prokaryotic species, thereby obtaining i) a list of taxonomically identified prokaryotic species of the sample and ii) coverages of the sequences with respect to two or more regions of the reference genomes active during growth of the prokaryotic species, the regions designated active regions; and calculating the growth rate and the viability of the one or more prokaryotic species of the sample based on the coverages.
Regarding claim 17, the prior art to Segal discloses a method of assessing the growth dynamics of a bacterium in a microbiome (i.e., one prokaryotic species in a sample containing more than prokaryotic species) (abstract). Segal teaches that their described analytical methods can be embodied in many forms, including a tangible medium such as a computer, a computer readable medium with instructions for carrying out the method, or an electronic device having digital computer capabilities arranged to run the computer program on the tangible medium or i.e., computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processing device to perform a method) [0091]. Segal teaches that traditional methods for studying microbial samples relied on techniques for growing (i.e., culturing) samples, while modern interpretation of the gut microbiome is based on a culture-independent, molecular view of the intestine provided by high-throughput genomic screening technologies (i.e., sequencing nucleic acids of a non-cultured sample) [0002-0003]. Segal teaches sequencing DNA fragments of a microbiome to obtain a plurality of nucleic acid sequencing data (i.e., metagenomic sequences) [0007]. Segal teaches determining a level or set of levels of one or more microbial RNA molecules, e.g., transcripts, according to methods known in the art [0202]. Segal teaches aligning (i.e., mapping) the plurality of nucleic acid sequence data to at least one reference sequence, the reference sequence being of a genome of the bacterium (i.e., reference genomes) [0007]. As Segal teaches analyzing separate phyla and species of bacteria from the microbiome samples (FIG. 4 and [0052-0053]), it is considered that Segal fairly teaches the limitations regarding obtaining a list of taxonomically identified prokaryotic species in the sample. Segal teaches analyzing the frequency of at least one nucleotide positioned at the origin of replication of the genome and the frequency of at least one nucleotide positioned at the terminus of the genome, wherein the ratio of the frequencies is indicative of the growth dynamics of the bacterium [0007]. Segal teaches that bacterial growth dynamics are inferred from sequencing coverage analysis of a single metagenomic sample, where coverages are the number of mapped metagenomic reads at each genomic location [0048]. As Segal teaches that microbiota dynamics can be probed from a single metagenomic sample by examining the pattern of sequence read coverage across bacterial 
Segal does not distinctly teach producing metatranscriptomic sequences.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, in the course of routine experimentation and with a reasonable expectation of success, the features of Segal. As Segal teaches that methods for DNA sequence determination that are generally known to the person skilled in the art include next generation sequencing methods or parallel high throughput sequencing methods [0088], and as Segal suggests analyzing RNA according to methods well known in the art [0202], it would have been obvious to use the described sequencing methods to produce metatranscriptomic sequences corresponding to RNA because these methods are in the same technological field. The motivation would have been to quantify levels of microbes based on the level of the microbial transcripts, as taught by Segal [0202]. The basic technique of sequencing RNA to produce metatranscriptomic sequences would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade.
claim 19, Segal teaches the method of claim 17 as described above. Segal teaches that bacterial genome sequences, or reference sequences, may be derived from NCBI's microbial genome project database and other databases disclosed in the art [0102]. As Segal teaches that the method can be embodied on a computer, computer readable medium, or an electronic device [0091], as described above, it is considered that Segal fairly teaches the limitations of the claim regarding the computer program product querying the reference database to perform said mapping.
B.	Claims 4, 14-16. and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the features of Segal, as applied to claims 1 and 3, and in further view of Airoldi et al. (PLOS Computational Biology, 2009, 5(1), pp. 1-15, IDS reference).
Regarding claim 4, Segal teaches the method of claim 3 as described above. Segal teaches growing ex-vivo cultures of E. coli and sampling in the exponential and stationary growth phases for next generation DNA sequencing (i.e., sequences obtained at different stages of growth) [0293]. 
It is unclear which type of nucleic acid sequences (DNA or RNA) are intended to be used in each step of the method, as discussed in the 112(b) rejection of claims 1, 13, and 17. Under the BRI that both metagenomic and metatranscriptomic sequences are claimed for each step, it is also possible that the reference database comprises RNA sequences. Under this interpretation, Segal does not specifically teach a reference database comprising RNA sequences obtained at different stages of growth, and importance scores and weight scores for the active regions. 
However, the prior art to Airoldi discloses statistical methodology to identify quantitative aspects of the regulatory mechanisms underlying cellular proliferation in Saccharomyces cerevisiae (abstract). Airoldi teaches collecting gene expression data (i.e., RNA) from i.e., different stages of growth) to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1). Airoldi teaches that in order to identify a small set of genes providing a quantitative summary of cellular growth rate regulation, genes responding linearly to changes in growth rate were determined by assigning false discovery rate p-values to baseline expression level, growth rate response, and goodness of fit values (p. 3, col. 2, par. 5 through p.4). As the instant claim does not define or differentiate the terms “importance score” and “weight score” as is discussed in the 112(b) rejection above, and as active regions are regions of the reference genome active during growth, it is considered that Airoldi fairly teaches the limitations of the claim regarding assigning scores to active regions. Airoldi teaches developing a model based on these values to predict growth rate in other cultures (i.e., the scores are used in the calculation of growth rate) (p. 5, col. 1, par. 1 through col. 2, par. 4). Airoldi teaches making their model available for other users (p. 5, col. 1, par. 2). As the type of sequences obtained at different growth stages contained in the database is unclear as discussed in the 112(b) rejection above, and as Airoldi teaches the availability of a model comprising active genes and their associated scores, it is considered that Airoldi fairly teaches the limitations of the claim regarding a reference database comprising sequences obtained at different stages of growth and multiple scores for active regions.
Regarding claim 14, Segal teaches the method of claim 13 as described above. Segal teaches mapping samples to a database containing full bacterial genomes [0282] to analyze the frequency of nucleotides across the whole genome [0132] (i.e., the reference database comprises whole genomes of the one or more prokaryotic species). Segal does not teach a reference database comprising importance scores and weight scores for the active regions that are used to calculate growth rate and viability. 
Saccharomyces cerevisiae (abstract). Airoldi teaches collecting gene expression data from chemostats at known growth rates to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1). Airoldi teaches that in order to identify a small set of genes providing a quantitative summary of cellular growth rate regulation, genes responding linearly to changes in growth rate were determined by ultimately assigning false discovery rate p-values to baseline expression level, growth rate response, and goodness of fit values (p. 3, col. 2, par. 5 through p.4). As the instant claim does not define or differentiate the terms importance score and weight score as is discussed in the 112(b) rejection above, and as active regions are regions of the reference genome active during growth, it is considered that Airoldi fairly teaches the limitations of the claim regarding assigning scores to active regions. Airoldi teaches developing a model based on these values to predict growth rate in other cultures (i.e., the scores are used in the calculation of growth rate) (p. 5, col. 1, par. 1 through col. 2, par. 4). Airoldi teaches making their model available for other users (p. 5, col. 1, par. 2). As the type of sequences obtained at different growth stages contained in the database is unclear as discussed in the 112(b) rejection above, and as Airoldi teaches the availability of a model comprising active genes and their associated scores, it is considered that Airoldi fairly teaches the limitations of the claim regarding a reference database comprising multiple scores for active regions.
Regarding claim 15, Segal teaches the method of claim 14 as described above. Segal teaches growing ex-vivo cultures of E. coli and sampling in the exponential and stationary growth phases for next generation DNA sequencing (i.e., sequences of nucleic acids obtained from control samples of the one or more prokaryotic species at different stages of growth) [0293]. 
It is unclear which type of nucleic acid sequences (DNA or RNA) are intended to be used in each step of the method, as discussed in the 112(b) rejection of claims 1, 13, and 17. Under the BRI that both metagenomic and metatranscriptomic sequences are claimed for each step, it is also possible that the reference database comprises RNA sequences. Under this interpretation, Segal does not specifically teach a reference database comprising RNA sequences obtained at different stages of growth, and importance scores and weight scores for the active regions.
However, the prior art to Airoldi discloses statistical methodology to identify quantitative aspects of the regulatory mechanisms underlying cellular proliferation in Saccharomyces cerevisiae (abstract). Airoldi teaches collecting gene expression (i.e., RNA) data from chemostats at known growth rates to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1).
Regarding claim 16, Segal teaches the method of claim 14 as described above. Segal does not teach importance scores and weight scores derived from coverages of the sequences from the control samples. 
However, Airoldi teaches collecting gene expression data from chemostats at known growth rates (i.e., nucleic acids from control samples) to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1). The baseline expression level, growth rate response, and goodness of fit values taught by Airoldi (p. 3, col. 2, par. 5 through p.4) are considered as equivalents to the importance and weight scores of the instant claims, as described above. Airoldi teaches measuring gene expression using microarrays (p. 3, col. 2, par. 2).
claim 20, Segal teaches the method of claim 17 as described above. Segal teaches an electronic device having digital computer capabilities arranged to run the computer program on the tangible medium or execute the instruction on a computer readable medium (i.e., computer program product) [0091]. Segal does not teach a reference database comprising importance scores and weight scores for the active regions that are used to calculate growth rate and viability. 
However, the prior art to Airoldi discloses statistical methodology to identify quantitative aspects of the regulatory mechanisms underlying cellular proliferation in Saccharomyces cerevisiae (abstract). Airoldi teaches collecting gene expression data (i.e., RNA) from chemostats at known growth rates to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1). Airoldi teaches that in order to identify a small set of genes providing a quantitative summary of cellular growth rate regulation, genes responding linearly to changes in growth rate were determined by ultimately assigning false discovery rate p-values to baseline expression level, growth rate response, and goodness of fit values (p. 3, col. 2, par. 5 through p.4). As the instant claim does not define or differentiate the terms importance score and weight score as is discussed in the 112(b) rejection above, and as active regions are regions of the reference genome active during growth, it is considered that Airoldi fairly teaches the limitations of the claim regarding assigning scores to active regions. Airoldi teaches developing a model based on these values to predict growth rate in other cultures (i.e., the scores are used in the calculation of growth rate) (p. 5, col. 1, par. 1 through col. 2, par. 4). Airoldi teaches making their model available for other users (p. 5, col. 1, par. 2). As the type of sequences obtained at different growth stages contained in the database is unclear as discussed in the 112(b) rejection above, and as Airoldi teaches the availability of a model comprising active genes and their 
Regarding claims 4, 14-16. and 20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Segal for identifying actively growing bacteria based on DNA coverage at the origin of replication with the method of Airoldi for predicting growth rate using a model based on genes active during growth because such a combination would produce a model that incorporates both DNA and RNA information. The motivation would have been to allow both the prediction of instantaneous growth rates of cellular cultures based on gene expression data, as taught by Airoldi (p. 1, col. 2, par. 1), and to probe microbiota dynamics from a single metagenomic sample, as taught by Segal [0059]. It would have been obvious to substitute the organism analyzed by Airoldi, the yeast Saccharomyces cerevisiae, with the prokaryotic organisms analyzed by Segal, for the predictable result of producing gene expression data during growth stages because one of ordinary skill in the art would have been able to carry out such a substitution. This substitution is supported by the analysis of growth at different time points by Segal [0293] and by the suggestion of Airoldi to extend their predictions to additional, closely related organisms (p. 5, col. 2, par. 5 through p. 6, col. 1, par. 1), which can be extended to the idea of retraining the model with prokaryotic data. Regarding claims 14 and 15, the combination of the methods of Segal and Airoldi would result in a model, or a reference database, containing all genomic data, nucleic acids from different stages of growth, and scores corresponding to the active regions. Regarding claim 16, Airoldi teaches the use of microarrays to assess gene claim 20, as Segal teaches a computer program product for calculating growth rate as described above, such a computer program product would be capable of predicting growth rate of a sample using an algorithm produced by combining the methods of Segal and Airoldi. The nature of the problem to be solved, identifying actively growing prokaryotes in an uncultured sample, as well as the need to analyze both DNA and RNA information to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate methods for modeling actively expressed genes and identifying a higher ratio of DNA at the origin of replication. Therefore, it would have been obvious to use the method of Segal in combination with the method of Airoldi to predict the growth rate of bacteria in a microbiome.
C.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the features of Segal, as applied to claim 1, and in further view of Zhang et al. (BMC Bioinformatics, 2016, 17, pp. 1-10).
Regarding claim 7, Segal teaches the method of claim 1 as described above. Segal teaches employing a smoothing filter to non-overlapping 10 Kbp bins of the total number of sequencing reads to produce smoothed coverage bins [0282 and 0284]. 
Segal does not teach using locally weighted polynomial regression for smoothing.
i.e., smoothing) the read depth (RD) signal (i.e., coverage) by locally-weighted polynomial regression (p. 3, col. 2, par. 1).
  
Regarding claim 8, Segal in view of Zhang teach the method of claim 7 as described above. Segal teaches alignment to a reference sequence where it is preferred to use contiguous nucleotide sequences (i.e., the sequences are in the form of contigs) [0107]. 
Regarding claims 7-8, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the smoothing methods of Segal for the methods of Zhang for normalizing the read depth signal of sequencing data because Segal does not disclose a specific type of smoothing method and one of ordinary skill in the art would expect the method described by Zhang to produce the predictable results of smoothed, binned sequences. The motivation would have been to normalize the read depth signal, as taught by Zhang (p. 3, col. 2, par. 1).
D.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the features of Segal, as applied to claim 1, and as evidenced by Qin et al. (Nature, 2012, 490, pp. 55-60).
Regarding claim 12, Segal teaches the method of claim 1 as described above. Segal teaches performing coverage analysis on publicly available in-vivo metagenomic samples from human stool [0294]. As evidenced by Qin, one of the sources of publicly available samples, faecal samples were obtained and frozen immediately before DNA extraction (i.e., the non-cultured sample is frozen prior to sequencing) (p. 60, col. 1, par. 3). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the data analysis methods of Segal with the sample processing methods of Qin because the common practice of freezing a sample prior to extracting nucleic acids would not be expected to affect the generated data. Segal provides the motivation for analyzing data generated from frozen samples as Segal teaches using the publicly available data of Qin for analysis [0294]. Therefore, it would have been obvious to use a method for preserving a sample by freezing, as taught by Qin, with a method for assessing the growth dynamics of a bacterium in a microbiome, as taught by Segal, to provide nucleic acid sequences for analysis.

E.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the features of Segal, as applied to claims 1 and 17 above, and as evidenced by Homer et al. (PLOS One, 2009, 4(11), pp. 1-12).
Regarding claim 11, Segal teaches the method of claim 1 as described above. Segal teaches that alignment (i.e., mapping) to a reference sequence can be carried out with or based on a suitable reference alignment algorithm, including BFAST. BFAST, as evidenced by Homer, is an algorithm for aligning sequencing data (abstract) which searches for candidate alignment locations (CALs) using a global search for various length k-mer keys (i.e., mapping is performed using k-mers) (p. 2, col. 2, par. 1). 
Regarding claim 18, Segal teaches the method of claim 17 as described above. Segal teaches that alignment (i.e., mapping) to a reference sequence can be carried out with or based on a suitable reference alignment algorithm, including BFAST. BFAST, as evidenced by Homer, 
Regarding claims 11 and 18, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Segal with the mapping algorithm of Homer because Segal teaches the use of BFAST for alignment. Segal provides the motivation for combining these references by teaching that a suitable reference alignment algorithm can be used to carry out their method and providing a list of preferred example algorithms, including BFAST [0107]. Therefore, it would have been obvious to use BFAST to align sequences, as taught by Homer, in combination with a method for assessing the growth dynamics of a bacterium in a microbiome, as taught by Segal, in order to produce a list of sequences aligned to a reference genome.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631             
                                                                                                                                                                                           /Lori A. Clow/Primary Examiner, Art Unit 1631